DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 2/7/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 6/17/2020 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 608.01(p)(I)(B) last paragraph and 217(II) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Interpretation
Regarding claim 1, the preamble of the claim recites the limitation “for a fuel tank having two or more built in components attached to an inside of a fuel tank body when the fuel tank body is molded” (lines 1-2). This limitation is considered to be a limitation regarding the intended use of the claimed production device. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a production device capable of attaching multiple components to the inside of a body being molded.
The claim recites the limitation “a feed device configured to feed the built-in components, along with the jig having the built-in components placed thereon, to a position below the molding dies” is considered to be a limitation regarding the intended use of the claimed invention. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the feed device capable of moving the built in components and jig in the claimed manner.
The claim limitation “the built-in components” (lines 4, 4-5 6, 7) is considered to be a statement regarding the intended use of the claimed production device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a production device capable of interacting with built in components in the claimed manner.

Regarding claim 2, the claim recites the limitation “having the built-in in components placed thereon,” (line 2) which is directed to the intended sue of the claimed jig. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a jig capable of interacting with built in components in the claimed manner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim requires the feed device to position the jig having the built-in components placed thereon to a position below molding dies. However, PCT/JP2020/023716 (published as WO 2021/029131, machine translation relied upon) discloses that the jig (figure 1, reference numeral 1b) is placed between a pair of molds such that it is above one (figure 1, reference numeral 51a) and below the other (figure 1, reference numeral 51b) in a first embodiment [0012]. A similar arrangement is present in a second embodiment ([0041], figure 6).
The claim requires the same built-in components to be removed from a jig and then subsequently placed on another jig. However, applicant’s specification that the built-in parts are retracted by the molding device [0029] to create an empty jig [0031]. The empty jig is subsequently transported to an operator who places new built in parts on the jig [0033]. This differs from the claimed device which requires the same built in components that were removed from the jig to be replaced on the now empty jig. Claim 2 does not comply with the written description requirement by dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the empty jig” (line 7) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited “an empty jig.” Claim 2 is indefinite by dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747


/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715